Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0003189
                                                      13-SEP-2013
                                                      12:07 PM

                         SCPW-13-0003189

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 GERALD VILLANUEVA, Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                        (CR. NO. 96-0078)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Gerald Villanueva’s

petition for a writ of habeas corpus, which was filed on

September 4, 2013, the documents attached thereto and submitted

in support thereof, and the record, it appears that habeas corpus

relief is available to petitioner in the circuit court and

petitioner presents no special reason for the supreme court to

invoke its original jurisdiction at this time.    See Oili v.

Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976) (the supreme

court “will not exercise its original jurisdiction in habeas

corpus proceedings when relief is available in a lower court and

no special reason exists for invoking its jurisdiction”).
Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of habeas corpus

without payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of habeas corpus is denied.

          DATED: Honolulu, Hawai#i, September 13, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack